--------------------------------------------------------------------------------

Exhibit 10.6
 
CAMERON INTERNATIONAL CORPORATION
AMENDED AND RESTATED
AS OF OCTOBER 16, 2014
2011 MANAGEMENT INCENTIVE COMPENSATION PLAN
 

I. Purpose

 
The purpose of this Cameron International Corporation Management Incentive
Compensation Plan (the “Plan”) is to motivate and reward Key Management
Employees whose efforts impact the performance of Cameron International
Corporation (the “Company”) and its subsidiaries through the achievement of
pre-established financial and individual objectives.
 
Performance under the Plan is measured on the fiscal (calendar) year and
payments under the Plan, when earned, are made annually.
 

II. Definitions

 
Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the defined meaning is intended, the term is capitalized:
 
(a)           “Board” or “Board of Directors” means the Board of Directors of
the Company.
 
(b)           “Chief Executive Officer” means the Chief Executive Officer of the
Company.
 
(c)           “Cause” shall mean the Participant has (1) engaged in gross
negligence or willful misconduct in the performance of his or her duties and
responsibilities respecting his or her position with the Company; (2) willfully
refused, without proper legal reason, to perform the duties and responsibilities
respecting his or her position with the Company; (3) breached any material
policy or code of conduct established by the Company and affecting the award
recipient; (4) engaged in conduct that Participant knows or should know is
materially injurious to the Company; (5) been convicted of a felony or a
misdemeanor involving moral turpitude; or (6) engaged in an act of dishonesty or
impropriety which materially impairs the Participant’s effectiveness in his
position with the Company.
 
(d)           “Committee” means the Committee of the Board charged by the Board
with responsibility for supervising and administering the compensation plans of
the Company. The membership of the Committee shall in all cases be comprised
solely of two or more outside directors (within the meaning of Section 162(m)).
 
(e)           “Company” means Cameron International Corporation, a Delaware
corporation, and any successor thereto.
 
(f)            “Covered Employee” means for any Plan Year, any employee of the
Company or of a subsidiary who the Committee designates as a “covered employee”
for a particular Plan Year.
 
(g)          “Key Management Employee” means an employee of the Company, or any
of its subsidiaries (other than a Covered Employee), who, in the opinion of the
Chief Executive Officer, is in a position to significantly contribute to the
growth and profitability of the Company.
 
1

--------------------------------------------------------------------------------

(h)          “Participant” means any Key Management Employee who is approved for
participation by the Chief Executive Officer and any Covered Employee approved
by the Committee to participate in the Plan.
 
(i)            “Plan Year” means the Company’s fiscal year commencing January 1
and ending December 31.
 
(j)            “Section 162(m)” means section 162(m) (or any successor
provision) of the Internal Revenue Code of 1986, as amended, and applicable
interpretive authority thereunder.
III. Eligibility
 
All Key Management Employees and Covered Employees, other than an employee who
is eligible to participate in any other cash incentive plan of the Company, are
eligible to participate in the Plan at the designation of the Chief Executive
Officer (in the case of Key Management Employees) and the Committee (in the case
of Covered Employees).
 

IV. Award Criteria

 
Performance objectives at the corporate level will be recommended by the Chief
Executive Officer to the Committee. The Committee is responsible for
establishing and approving the Company performance objectives that are used to
determine awards paid for Company objectives under this Plan. Performance
objectives for operating units below the corporate level will be submitted by
the appropriate manager to the Chief Executive Officer for his consideration and
recommendation to the Committee. All performance objectives for a Plan Year
applicable to Covered Employees will be established and approved prior to the
ninetieth day following January 1 of such Plan Year.
 
The basic measures of financial performance under this Plan for Covered
Employees will be:
 

• revenue and income measures (which include revenue, gross margin, income from
operations, net income, net sales and earnings per share);

 

• expense measures (which include costs of goods sold, sales, general and
administrative expenses and overhead costs);

 

• operating measures (which include volume, margin, breakage and shrinkage,
productivity and market share);

 

• cash flow measures (which include net cash flow from operating activities and
working capital);

 
2

--------------------------------------------------------------------------------

• liquidity measures (which include earnings before or after the effect of one
or more of certain items such as interest, taxes, depreciation and amortization,
cash flow and free cash flow);

 

• leverage measures (which include equity ratio and net debt);

 
 
• market measures (including those relating to market price, stock price, total
shareholder return, return on equity (“ROE”) and market capitalization
measures);

 

• return measures (which include economic value added, return on equity, return
on assets, cash flow return on assets, cash flow return on capital, cash flow,
return on capital and return on invested capital);

 

• corporate value measures (which include compliance, safety, environmental and
personnel matters); and

 

• other measures such as those relating to acquisitions, dispositions or
customer satisfaction.

 
The Committee, in its discretion, can approve additional or different measures
of performance for Participants other than Covered Employees.
 
In addition, up to 25% of an individual’s award may, at the recommendation of
the individual’s immediate manager, be based on individual objectives (without
regard to such basic measures.) Any individual objectives applicable to Covered
Employees must be objective within the meaning of Section 162(m).
 
V.
Target Awards

 
A target award expressed as a percentage of base pay will be established each
Plan Year for each of the Participants in the Plan. For Covered Employees,
target awards are a percentage of such employee’s base pay expected (as of the
date performance objectives are set for the Plan Year) to be received for the
Plan Year. For Key Management Employees, target awards are a percentage of such
employee’s base pay actually paid for the applicable Plan Year. The percentage
will generally be dependent on position and will be established by the Committee
for the Covered Employees and by the Chief Executive Officer for Key Management
Employees.
 

VI. Award Categories

 
A Participant may have Company objectives, division objectives, business unit
objectives and/or individual objectives, each of which is recommended by the
Participant’s immediate manager and weighted in determining the target award for
each Plan Year.
 

VII. Performance Measurement

 
Performance measurement will be determined each Plan Year in three categories.
 
3

--------------------------------------------------------------------------------

(1)           Minimum: This is the lowest level of performance at which an award
will be generated. The award paid for performance at the minimum level is a
percentage of the target award as established by the Committee. There will be no
payment for performance below the minimum level except as otherwise provided for
herein.
 
(2)           Target Performance. This is the desired level of performance based
on the current year’s financial plan.
 
(3)           Maximum. This is the performance level for which the maximum award
under the Plan will be paid. The maximum award under the Plan that may be
awarded to any Participant for any Plan Year is limited to $5 million.
 
VIII.
Award Calculation

 
Attainment of the objectives is measured based on actual results versus approved
targets. Performance above or below approved targets will be prorated up or down
to the maximum or minimum levels established for each objective.
 

IX. Discretionary Awards

 
There may be unusual situations where a manager feels that the award generated
under the Plan does not properly reflect the contribution of the Participant who
is a Key Management Employee. In this situation, the Participant’s immediate
manager has the right to recommend an upward adjustment of up to 25% or a
downward adjustment of up to 100% of the Participant’s target award. No upward
adjustment will not be permitted with respect to a Participant who is a Covered
Employee.
 
X.
Individual Objectives

 
A Participant’s immediate manager may recommend individual objectives as part of
the Participant’s performance criteria under the Plan. The use of individual
objectives is subject to the following requirements:
 
(1)           The manager must specify the weighting of the individual
objectives in the overall target award, not to exceed  30% of the total award.
 
(2)           Individual objectives must be specifically identified and must be
quantifiable in terms of both the targeted achievement and the time frame in
which the objective is to be completed.
 
(3)           The portion of the award generated from individual objectives may
be adjusted up or down based on the manager’s assessment of the Participant’s
results.
Notwithstanding the foregoing, no upward adjustment shall be permitted with
respect to a Participant who is a Covered Employee.
 
4

--------------------------------------------------------------------------------

XI. Alternative Calculations

 
The nature and scope of the Company’s operations are such that at times
unanticipated economic and market conditions may render pre-established
financial objectives not meaningful in any given Plan Year. If, in the opinion
of the Committee, such circumstances should arise, the Committee may make awards
based on its discretion, taking into account such factors as market conditions
and peer performance. Notwithstanding the foregoing, this alternative award
calculation will not be applicable to a Participant who is a Covered Employee.
 
XII.
Modifications

 
If, during a Plan Year, there has occurred or should occur, in the opinion of
the Company, a significant beneficial or adverse change in economic conditions,
the indicators of growth or recession in the Company’s business segments, the
nature of the operations of the Company, or applicable laws, regulations or
accounting practices, or other matters which were not anticipated by the Company
when it approved Company and division objectives for the Plan Year and which, in
the Company’s judgment, had or have or are expected to have a substantial
positive or negative effect on the performance of the Company as a whole, the
Committee may modify or revise the performance objectives for the Plan Year in
such manner as it may deem appropriate in its sole judgment. By way of
illustration, and not limitation, such significant changes might result from
sales of assets, or mergers, acquisitions, divestitures, or spin-offs.
Notwithstanding the foregoing, with respect to any Covered Employee, any such
modification of performance objectives will be performed in a manner consistent
with requirements for qualified performance‑based compensation under Section
162(m).
 

XIII. Payment

 
The level of achievement of goals under the Plan for a Plan Year must be
certified in writing and approved by the Committee following the close of the
Plan Year. Except as otherwise expressly required by law, employees voluntarily
terminating or terminated for Cause prior to the date awards are paid for any
Plan Year are not eligible for payment of any award for that Plan Year under
this Plan. If the termination is due to retirement, disability or reduction in
force (economic or otherwise), any award payment will be determined on the basis
of awards actually paid to similarly situated employees based upon satisfaction
of performance objectives, but prorated to the date of termination in the event
termination occurs prior to the end of the Plan Year for which the award is
paid. If the termination is due to death during the Plan Year, the award payment
will be paid as soon as administratively practicable following death based on
the Participant’s target award, but prorated to the date of death in the event
of death. If death occurs after prior to the end of the Plan Year for which the
award is paid, payment will be determined on the basis of awards actually paid
to similarly situated employees based upon satisfaction of performance
objectives.
 
As a condition of receiving an award under this Plan, each Participant agrees
and acknowledges that any awards received pursuant to this Plan shall be subject
to repayment to the Company in whole or in part in the event of a financial
restatement or in such other circumstances as may be required by applicable law
or as may be provided in any clawback policy that is adopted by the Company.
 
5

--------------------------------------------------------------------------------

The Committee has the discretion to authorize payments in cash, common stock of
the Company, or a combination thereof. Any payment in common stock of the
Company will be made under the Company’s then existing stockholder approved
equity compensation plan and may include, in the Committee’s discretion an
upward adjustment of up to 30% of the portion of the award payable in stock.
Notwithstanding the foregoing, any such upward award adjustment will not be
applicable to a Participant who is a Covered Employee.
 
Any awards payable for a Plan Year will be paid on March 15th of the following
calendar year.
 

XIV. Effective Date

 
The Plan is effective as of January 1, 2011, subject to the approval of
stockholders of the Company at the Company’s Annual Meeting of Stockholders held
on May 3, 2011, or any adjournment thereof.
 

XV. Section 409A

 
The awards provided pursuant to this Plan are intended to be short-term
deferrals exempt from the application of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Plan will be construed and interpreted
accordingly.
 
6

--------------------------------------------------------------------------------

Item IX was amended October 16, 2014
 
Item X(1) was amended October 16, 2014
 
 
7

--------------------------------------------------------------------------------